     Case: 3:17-cv-00049-RAM-RM Document #: 27 Filed: 02/24/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

JOE MAYOR ALVAREZ,                               )
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      Case Nos. 3:17-cv-0049
                                                 )
SAN JUAN VA MEDICAL CENTER, UNITED               )
STATES OF AMERICA, ROY LESTER                    )
SCHNEIDER HOSPITAL, and DR. BRIAN                )
BACOT,                                           )
                                                 )
                      Defendants.                )
                                                 )

                                            ORDER
       THIS MATTER came before the Court sua sponte. On July 25, 2017, Joe Mayor Alvarez
(“Alvarez”) filed a Complaint against four defendants, alleging negligence, medical
malpractice, and assault and battery by Defendants. (ECF No. 1.) On August 18, 2017, the
process server returned Affidavits of Service evidencing service of two defendants, San Juan
VA Medical Center (“VA Medical Center”) and the United States (“the Government”). (ECF
Nos. 11-15.) The Plaintiff and these two Defendants filed a Stipulation of Dismissal on March
13, 2018. As such, the action against the VA Medical Center and the Government was
dismissed. The other two defendants, the Roy Lester Schneider Hospital (“the Hospital”) and
Dr. Brian Bacot (“Dr. Bacot”), have not made an appearance in this case. Therefore, the
Stipulation of Dismissal does not apply to these Defendants. This case has been dormant
since March 13, 2018. The Hospital and Dr. Bacot have never answered and it is unclear as
to whether Plaintiff properly effected service of process.
       Rule 41(b) of the Federal Rules of Civil Procedure allows a court to dismiss a case sua
sponte for failure to prosecute. Hooks v. City of Englewood, No. 17-8635 2020 U.S. Dist. LEXIS
150468, at *5 (D.N.J. May 29, 2020) (quoting Link v. Wabash Railroad Co., 370 U.S. 626, 630
(1962) (holding that Rule 41(b) does not “abrogate the power of courts, acting on their own
initiative, to clear their calendars of cases that have remained dormant because of the
inaction or dilatoriness of the parties seeking relief”)).
     Case: 3:17-cv-00049-RAM-RM Document #: 27 Filed: 02/24/21 Page 2 of 2
Alvarez v. San Juan VA Medical Ctr et al.
Case No. 3:17-cv-0049
Order
Page 2 of 2

        The premises considered, it is hereby
        ORDERED that, Plaintiff Alvarez SHALL, within 14 days of the date of this Order,
show cause why this case should not be dismissed for failure to prosecute.


Dated: February 24, 2021                         /s/ Robert A. Molloy
                                                 ROBERT A. MOLLOY
                                                 District Judge
